The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Britton on 8/29/22.
The application has been amended as follows: 
In the specification, page 26, line 21, “The” has been changed to --As shown in Fig. 13d, the--.
In claim 1, fourth-to-last line, a comma has been inserted after “system”.
Claim 9 has been canceled.
In clam 10, line 4, “containers” has been changed to --container--.
In claim 11, line 1, “9” has been changed to --1--;
and line 3, “the” (first occurrence) has been changed to --an--.
In claim 12, line 5, a comma has been inserted after “(DT)”.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
In Fig. 13d, add reference numeral --39-- to denote the bin gripper assembly.
In each of Figs. 13d, 14e, 15b, 16b and 18b, change reference numeral “530” to  --30--.
 In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

8/30/22